Exhibit 10.1


ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Agreement”) is made as of this
24th day of August, 2014, by and between David Rector, dba The David Stephen
Group, a sole-proprietorship ("DSG" or “Assignor”) and California Gold Corp.
("Assignee").
 
Whereas, Assignor is the owner of certain unpatented mining claims located in
Lander County, Nevada, which claims are listed on Exhibit A hereto (the
"Claims").
 
Whereas, concurrently with execution and delivery of this Agreement, Assignor is
conveying the Claims to Assignee.
 
Whereas, Assignee desires to acquire Assignor’s interest in certain data related
to the Claims.
 
Whereas, Assignee is planning a reverse stock split of its common stock on a
1:100 basis (the “Stock Split”).
 
Now, therefore, for good and valuable consideration, receipt of which is hereby
confirmed, the parties agree as follows:
 
1. DSG hereby assigns to Assignee its interest in the Claims and all
information, data and records, in whatever form, and all physical material, with
respect solely to the title, ownership, mineral potential, environmental
condition and liabilities, geology and other attributes of the Claims and the
exploration for, extraction and selling of minerals from the Claims and results
of all work in connection therewith, including all data, records, reports, field
notes, assay results, projections, geological models, results of geological,
geophysical and geochemical surveys, sections, drill logs, calculations, maps,
charts, photographs, samples and sample pulps, assay rejects, physical rock or
soil samples, drill core, feasibility studies, environmental studies, financial
projections, metallurgical studies, title documents and agreements, trade
secrets, know-how, specifications and drawings, which belongs to DSG (all the
foregoing, the "Data").  As soon as reasonably practical after execution of this
Agreement, DSG will deliver copies or originals of the Data within DSG’s control
or possession, other than any Data copies or originals of which have already
been supplied to Assignee.
 
2. In consideration of DSG’s assignment of its interest in the Data and the
Claims, Assignee will deliver to David S. Rector within five business days
following the Stock Split a certificate representing 300,000 shares of common
stock of Assignee and agrees to and does assume any and all obligations,
liabilities and claims related to the Claims and the Data (including without
limitation the obligation to pay any fees payable to any person, entity or
government and make any filings related to the Claims or the Data), to the
extent such obligation arises on or after the date hereof.  Assignee will use
commercially reasonable efforts to cause the Stock Split to be completed within
60 days after the date hereof.  If the Stock Split does not occur within that
time period, Assignor may demand that Assignee deliver a certificate
representing 30,000,000 shares of its common stock and Assignee will do so
within five business days after receipt of such notice.
 
3. Assignor represents to Assignee that its entry into and performance hereunder
will not violate any law, statute, regulation or court order applicable to it
and does not require any consents or approvals of any third party.
 
4. Assignee represents and warrants to Assignor that:
 
a.  
 its entry into and performance hereunder will not violate any law, statute,
regulation or court order applicable to it and does not require any consents or
approvals of any third party; and


 
 

--------------------------------------------------------------------------------

 
 
b.  
the shares of Assignee’s stock to be issued to David S. Rector hereunder (the
“Shares”) will have been duly authorized and validly issued and will be fully
paid and nonassessable.

 
5. DSG will indemnify and hold Assignee, its employees and agents, harmless from
and against any loss, claim or damage (including reasonable attorneys’ fees and
costs) arising out of the falsity or breach of a representation or warranty made
by DSG in this Agreement.
 
6. Assignee will indemnify and hold DSG, any employees, affiliates, and agents,
harmless from and against any loss, claim or damage (including reasonable
attorneys’ fees and costs) arising out of (a) the falsity or breach of a
representation or warranty made by it in this Agreement; or (b) the failure to
perform the obligations assumed by Assignee under this Agreement.
 
7. Assignee acknowledges and agrees that the Data and the Claims are being
conveyed “AS-IS” and “WITH ALL FAULTS.”  Assignor makes no representation or
warranty of any kind as to the Data or the Claims.  Assignee acknowledges it has
had the opportunity to investigate both the Data and the Claims and is relying
on its own investigation in electing to acquire the Data and the Claims.
 
8. From and after the date of full execution of this Agreement, each party
hereto will do such things, perform such acts, and make, execute, acknowledge
and deliver such documents as may be reasonably necessary or proper and usual to
complete the transactions contemplated by this Agreement and to carry out the
purpose of this Agreement.
 
9. In any action or proceeding to enforce the terms of this Agreement, that may
arise out of this Agreement or to redress any violation of this Agreement, the
prevailing party will be entitled to recover as damages its reasonable
attorneys' fees and reasonable costs incurred, whether or not the action is
reduced to judgment. For the purposes of this provision, the "prevailing party"
shall be that party who has been successful with regard to the main issue, even
if that party did not prevail on all the issues.
 
10. If any provision of this Agreement is found to be unenforceable, all other
provisions will remain in full force and effect.
 
11. The representations, covenants and obligations of the parties set forth
herein will survive the conveyance effected hereby.
 
12. Any and all notices required or that may be given hereunder shall be deemed
received upon receipt when delivered by FedEx or other recognized overnight
courier on a business day before 5:00 p.m. in the time zone of the
recipient.  The addresses for notice to the parties (until changed by written
notice to the other party) are:
 
California Gold Corp.
10752 Deerwood Park Blvd.
S. Waterview II, Suite 100
Jacksonville, FL 32256
Attn:________________


David S. Rector
________________
________________


 
 

--------------------------------------------------------------------------------

 

13. This instrument may be executed in two or more counterparts, which, when
taken together, will constitute one and the same instrument.  Any signature page
of this instrument may be detached from any counterpart without impairing the
legal effect of any signatures thereon, and may be attached to another
counterpart identical in form thereto, but having attached to it one or more
additional signature pages.  The parties contemplate that they may be executing
counterparts of this instrument transmitted by facsimile and agree and intend
that a signature transmitted through a facsimile machine will bind the party so
signing with the same effect as though the signature were an original signature.
 
14. The parties hereto acknowledge that each has been given the opportunity to
independently review this Agreement with legal counsel, and/or has the requisite
experience and sophistication to understand, interpret and agree to the
particular language of the provisions hereof.  In the event of an ambiguity in
or dispute regarding the interpretation of same, the interpretation of this
Agreement will not be resolved by any rule of interpretation providing for
interpretation against the party who causes the uncertainty to exist or against
the party drafting the Agreement.
 
15. This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersedes all prior or
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties in connection with the subject matter
hereof, except as specifically set forth herein.  No supplements, modifications,
waivers or terminations of the Agreement will be binding unless executed in
writing by the parties to be bound thereby.
 
16. The laws of the State of Nevada will govern the interpretation of this
Agreement and any claim that may arise out of this Agreement.
 
17. The exclusive venue for any claim, suit or proceeding arising out of this
Agreement will be the State courts of Nevada or any federal court sitting in
Nevada and having jurisdiction.
 
[signatures appear on following page]

 
 

--------------------------------------------------------------------------------

 
 
[signature page to Assignment and Assumption Agreement-Paramount]


In witness whereof, the parties set their hands as of the date first set forth
above.
 
Assignor:
 
The David Stephen Group, a sole proprietorship
 
By:  /s/ David Rector
Printed:  David Rector
Assignee:
 
California Gold Corp., a Nevada corporation
 
By:  /s/ Shea Ralph
Printed:  Shea Ralph
Its:  CFO